Citation Nr: 0333588	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to a compensable rating for a service-
connected right elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1949 to 
November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September and October 1998 decisions of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO) which, 
in pertinent part, denied service connection for residuals of 
a left ankle injury.

By decision in September 1998, the RO granted service 
connection for degenerative joint disease of the right elbow, 
assigning a zero percent evaluation, effective February 9, 
1998.  The veteran appealed the initial rating assigned.

In February 2001, the Board remanded these issues for further 
evidentiary development.  

By April 2002 decision, the Board denied entitlement to 
service connection for residuals of a left ankle injury as 
well as entitlement to a compendsable rating for a service-
connected right elbow disability.  The veteran appealed the 
Board's determinations to the United States Court of Appeals 
for Veterans Claims (Court), and by order dated in March 
2003, the Court remanded this case to the Board for further 
action.

REMAND

The Board issued its determinations regarding the matters 
enumerated above prior to the Court's decision in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) holding that the 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
advise claimants of their and VA's respective 
responsibilities as to obtaining the evidence necessary to 
establish benefits sought.  As such, the RO must send the 
veteran a letter outlining the provisions of VCAA including 
explicit information regarding his and VA's responsibilities 
as to securing essential evidence.  In addition, the RO must 
ensure that the veteran is afforded a one-year response 
period.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

In its February 2001 remand, the Board requested a neurologic 
examination to determine whether there was any neurologic 
damage to the veteran's left ankle.  If so, the examiner was 
asked to determine whether such neurological damage was 
etiologically related to service.  A review of the record 
reflects that an electromyography (EMG) was requested.  An 
EMG was scheduled for August 2001 but was cancelled by VA.  
There is no indication that the test was rescheduled.  Due to 
the foregoing, a neurologic evaluation of the veteran's left 
ankle must be accomplished.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  The letter must outline 
which evidence VA will obtain, which 
evidence the veteran must submit, and the 
types of evidence VA will assist the 
veteran in securing.

2.  The veteran must be scheduled for a 
VA neurologic examination.  The examiner 
is requested to provide an opinion 
regarding whether there is any neurologic 
damage to the left ankle.  If so, the 
examiner should determine whether such 
neurological damage is etiologically 
related to service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary diagnostic 
tests should be accomplished.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




